Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a method and apparatus that comprises first and second modules configured to operate in a lockstep mode and a reset mode. Each of the first and second modules is configured to asynchronously enter the reset mode when a parent reset signal is asserted at the respective each module. Each of the first and second modules is configured to, in response to the asserted parent reset signal being negated at the respective each module, indicate to the respective other module that the respective each module is ready to exit the reset mode and exit the reset mode when the respective other module has also indicated that the respective other module is ready to exit the reset mode. Oliver et al., (U.S. Patent # 8,156,371) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a system, and an apparatus that comprises a comparison circuit to receive output signals of a primary processor a secondary processor and detect a lockstep mismatch between the primary processor and the secondary processor, a fault capturing circuit configured to receive a first signal and a second signal, and capture a fault signal generated by the comparison circuit, and a first glitch absorption device that is configured to receive the first signal and the second signal, and absorb glitches fed into the first glitch absorption device. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of glitch absorption in a dual-core lockstep system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114